The opinion of the court was delivered by
Bennett, J.
An audita querela can never be sustained for what is only matter of error, whether it be error in law or in fact.
The justice had power to decide on the right of the prudential committee or of others to appear in his court. Such a power must be incidental to all courts; and without it every loafer in the streets might appear in a justice’s court. It is not important in this case to inquire whether the justice decided right or wrong. If a party has legal notice of a suit, and the plaintiff takes a judgment against him before a court of competent jurisdiction, error in law or fact, in the court, whether in a decision upon the merits of the case or upon some interlocutory question, is no ground to set aside the judgment upon audita querela, and to put the party out of court. *216This case must be governed by the case of Sutton v. Tyrrell, 10 Vt. 87, and not by the case of Tyler v. Lathrop, 5 Vt. 170. This latter case has been frequently questioned, and has not been extended to other cases by analogy. ¥e are not called upon to decide whether the plaintiff in the audita querela could have relief by petition under the fraud, accident or mistake law, as it is called.
The judgment of the county court is affirmed.